DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings (Figures 1-13) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there are the same reference character numbers used for different aspects of the drawings of Figure 1 in reference character 105 and 106. Examiner suggests using annotations such as 105A, 105B, 106A, and 106B to eliminate the confusion.
In Figure 4, because there are the same reference character numbers used for different aspects of the drawings in reference characters 404-410. Examiner suggest using annotations to differentiate the reference characters such as 404A, 404B, etc. 
 In Figure 1-13, because there are no present descriptive legends or labels for any of the reference characters in all of the drawings. It becomes difficult as an Examiner to accurate depict what the reference characters of the drawings represent alone without having to look at the specifications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1, 3-5, 7, 11, 17, 23 and 29 are objected to because of the following informalities:

In Claims 1, 3-5, and 7, the applicant recites the limitation “if”, this is unclear because it is a claimed limitation that is a conditional statement that may or may not occur. This creates confusion as to if those particular steps of encryption, decryption, and the obtaining of the hash for comparison are actual definitive steps or only based on the condition. The specification states on Page 6 lines 10-25 “Preferably, the decryption in step vii is carried out using a symmetric key, if the encryption in step iv is carried out using a single-use key.  Alternatively, the decryption in step vii is carried out using a single-use key, if the encryption in step iv is carried out using a symmetric key.  The decryption in step vii may also be carried out using other methods, for example using a public key known to the apparatus, associated with a private key of the sender having  served to encrypt the hash received in step vi. Thus, the apparatus is capable of certifying the identity of the sender.  The mixer number may have the same size as the symmetric key that serves to encrypt it, if such a symmetric key is used, and also the same size as the hash.” Therefore it will be broadly and reasonably interpreted that if those steps do not occur than the claimed limitations are met. Examiner suggests amending the claims to replace “if” with the phrase “when” to definitive perform the intended use of the claim without conditions. Appropriate correction is required.

In Claim 1, the applicant recites the limitation “said message”, this becomes unclear if the applicant is referring to the same message already recited earlier in independent claim 1 or if this is a new embodiment of a message from the sender. The specifications state on page 11-12 “The device A may be a personal computer or a smartphone, and the device B an email server, the message 101 for example being an email sent by the computer or the phone via the Internet.  The device A may also be a server sending an email or a webpage, the device B then being  a personal computer or a smartphone receiving said email or web page. The device A may even be a measuring apparatus, for example for measuring the consumption of electricity, of gas or of water, or for measuring the wear of a part in a machine, the message 101 then being the result of such a measurement, and the device B a server that gathers the measurements and communicates with the measuring apparatus via a telecommunications network, for example an Internet of things, a Wi-Fi network or an LTE network.”. Therefore it will be broadly and reasonably interpreted that the applicant is referring to the same message recited earlier in the claims. Examiner suggest amended the limitation by using the phrase “the” in front of message to eliminate confusion. Appropriate correction is required.

In regards to Claims 1 and 5, applicant recites the limitation “assumed to be”, this is unclear because the limitation is reciting an intended step that may or may not occur. By using the phrase assumed to be the applicant is not clearly reciting an action or performance of a step, only what is assumed or intended to happen based on the condition. This creates confusion as to whether the comparison step clearly defines the result to be the hash of the first dataset, hash of the message mixed or whether that is the intended and hopefully result. The specification states on Page 10 lines 5-10 “comparing the hash thus obtained in step b) with a third dataset assumed to be the hash of the second dataset mixed with the same mixer number as that used in step a) and with the same mixing function. By virtue of the invention, and in particular of the mixing of the first dataset with a mixer number prior to the hashing, it becomes very improbable to be able to create data similar to”. Therefore it will be broadly and reasonably interpreted that the assumed to be limitation is referring to the result once compared should result in the hash of the message mixed/ first dataset with the same mixer number. Examiner suggest amending the claim by omitting the phrase “assumed to be” and replacing it with a phrasing of the limitation that specifically describes the result and not what is assumed or hopefully to be. Appropriate correction is required.

In regards to Claims 11, 17, 23 and 29 , the applicant recites the limitation “using the mixer number as encryption key” that should be read as “using the mixer number as an encryption key”. Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of copending U.S Application No. 16/793,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
Co-Pending Application 



U.S Application No. 16, 934, 376
U.S Application No. 16, 793, 123
Claim 1: 

A method for verifying with an apparatus the integrity of a message originating from a sender, the method comprising:


 i. the apparatus receiving the message and an identifier of the message, said message forming a first dataset,

 ii. generating a number, called mixer number,

 iii. mixing the mixer number with the first dataset using a mixing function, in order to obtain mixed data, 

iv. hashing the mixed data using a hash function,

 v. optionally encrypting the mixer number, 

vi. the apparatus sending the identifier of the message and the optionally encrypted mixer number to the sender of the message, 



vii. the apparatus receiving an encrypted second dataset, originating from the sender, 
viii. attempting to decrypt the second dataset during a timeout period,

 ix. after a predetermined number of unsuccessful decryption attempts, placing the received message in a queue or ignoring it, otherwise if at least one decryption attempt is successful, 

x. comparing the hash obtained in step ix with the second dataset decrypted in step viii and assumed to be the hash of the message mixed with the same mixer number as that used in step iii and with the same mixing function, the integrity of the message being ensured if the second dataset decrypted in step viii and the hash obtained in step iv are identical.

Claim 1: 

A method for verifying with an apparatus integrity of a message originating from a sender, the method comprising: 

i. the apparatus receiving the message and an identifier of the message, said message forming a first dataset,

 ii. generating a number, called mixer number, 

iii. mixing the mixer number with the first dataset using a mixing function. in order to obtain mixed data. 

iv, hashing the mixed data using a hash function,

 v. optionally encrypting the mixer number, 

vi. the apparatus sending the identifier of the message and the optionally encrypted mixer number to the sender of the message,  

vii. the apparatus receiving an encrypted second dataset, originating from the sender, 
viii. decrypting the second dataset, and

 






ix. comparing the hash obtained in step i with the second dataset decrypted in step viii and assumed to be the hash of the message mixed with the sane mixer number as that used in step iii and with the same mixing function, the integrity of the message being ensured if the second dataset decrypted in step iii and the hash obtained in step iv are identical.


Claim 2:
The method according to claim 1, comprising, between steps vi and vii:

 - the sender receiving the identifier of the message and the optionally encrypted mixer number, 

- optionally decrypting the mixer number, 

- identifying, using the identifier of the message, the message sent to the apparatus, 

- mixing the message with the optionally decrypted mixer number using the mixing function, 

- hashing the data resulting from the preceding step using the hash function, 

- encrypting the hash resulting from the preceding step, and 


- sending to the apparatus the encrypted hash.
Claim 2:
The method according claim 1, comprising. between steps vi and vii: 

- the sender receiving the identifier of the message and the optionally encrypted mixer number, 

- optionally decrypting the mixer number,

 - identifying, using the identifier of the message, the message sent to the apparatus, 

- mixing the message with the optionally decrypted mixer number using the mixing function, 

- hashing the data resulting from the preceding step using the hash function, 

- encrypting the hash resulting from the preceding step, and 

- sending to the apparatus the encrypted hash.
Claim 3:

The method according to claim 1, the decryption in step viii being carried out using a symmetric key, if the encryption in step v is carried out using a single-use key.
Claim 3:

The method according to claim 1, the decryption in step viii being carried out using a symmetric key, if the encryption in step v is carried out using a single-use key.
Claim 4: 

The method according to claim 1, the decryption in step viii being carried out using a single-use key, if the encryption in step v was carried out using a symmetric key.
Claim 4:

The method according to claim 1, the decryption in step viii being carried out using a single-use key, if the encryption in step v was carried out using a symmetric key.
Claim 5:
The method for verifying with an apparatus the integrity of a message forming a first dataset originating from a sender, the method comprising: 


i. the apparatus receiving the message, an encrypted second dataset and an encrypted number, called mixer number, 

ii. attempting to decrypt the second dataset and the encrypted number during a timeout period, 

iii. after a predetermined number of unsuccessful decryption attempts, placing the encrypted second dataset and the encrypted number in a queue or ignoring them, otherwise if at least one decryption attempt is successful,


 iv. mixing the message with the mixer number, using a mixing function, in order to obtain mixed data, 

v. hashing the mixed data using a hash function, and 

vi. comparing the hash obtained in step iv with the second dataset decrypted in step ii and assumed to be the hash of the first dataset mixed with the same mixer number as that used in step iii and with the same mixing function, the integrity of the message being ensured if the hash obtained in step iv and the second dataset decrypted in step ii are identical.
Claim 6:

A method for verifying with an apparatus the integrity of a message forming a first dataset originating from a sender, the method comprising: 

i. the apparatus receiving the message. an encrypted second dataset and an encrypted number, called mixer number, 

ii. decrypting the mixer number and the second dataset, and 









iii. mixing the message with the mixer number, using a mixing function. in order to obtain mixed data, 

iv, hashing the mixed data using a hash function, and 

V. comparing the hash obtained in step i with the second dataset decrypted in step ii and assumed to be the hash of the first dataset mixed with the sane mixer number as that used in step iii and with the same mixing function, the integrity of the message being ensured if the hash obtained in step iv and the second dataset decrypted in step ii are identical.
Claim 6:

The method according to claim 5, comprising, before step i: 

- the sender generating the mixer number, 


- mixing the mixer number with the message, using the mixing function, 

- hashing the data resulting from the preceding step using the hash function, 

- encrypting the hash resulting from the preceding step and forming the second dataset, 

- encrypting the mixer number, and

 - sending to the apparatus the message, the encrypted second dataset and the encrypted mixer number.
Claim 7:
The method according to claim 6. comprising, before step i: 


- the sender generating the mixer number. 

- mixing the mixer number with the message, using the mixing function, 

- hashing the data resulting from the preceding step using the hash function, 

- encrypting the hash resulting from the preceding step and forming the second dataset. 

- encrypting the mixer number. And

 - sending to the apparatus the message, the encrypted second dataset and the encrypted mixer number.
Claim 9:

The method according to claim 1, the mixing function being an XOR logic function.
Claim 10:

The method according to claim 1, the mixing function being an XOR logic function.
Claim 10:


The method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 11:

The method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 11:


The method according to claim 1, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 12:
The method according to claim 1, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 12:

The method according to claim 1, the mixer number being generated randomly.
Claim 13: 

The method according to claim 1, the mixer number being generated randomly.
Claim 13:

The method according to claim 1, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Claim 14:

The method according to claim 1, the hash function being chosen among SHAT, SHA2, SHA256, MD5 and the Jenkins function.


Claim 14:

A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 1.

Claim 15:

A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 1.
Claim 15:

The method according to claim 1, the mixing function being an XOR logic function.

Claim 16:

The method according to claim 5, the mixing function being an XOR logic function.

Claim 16:

The method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 17:

The method according to claim 5, the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 17:

The method according to claim 1, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 18:

The method according to claim 5, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 18:
The method according to claim 1, the mixer number being generated randomly.

Claim 19:
The method according to claim 5, the mixer number being generated randomly.


Claim 19:

The method according to claim 1, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Claim 20: 

The method according to claim 5. the hash function being chosen among SHA 1. SHA2, SHA256, MD5 and the Jenkins function.
Claim 20:

A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 1.
Claim 21:

A computer-program product containing instructions readable by the processor of an apparatus. for implementing the method according to claim 5.



Claim 21:

The method according to claim 5, the mixing function being an XOR logic function.
Claim 22:

The method according to claim 6, the mixing function being an XOR logic function.
Claim 22:

The method according to claim 5, the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 23:

The method according to claim 6, the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 23:

 
The method according to claim 5, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 24:

The method according to claim 6, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 24:
  

The method according to claim 5, the mixer number being generated randomly.


Claim 25:

 The method according to claim 6, the mixer number being generated randomly.
Claim 25: 

The method according to claim 5, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Claim 26:

The method according to claim 6, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Claim 26:

A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 5.
Claim 27:

A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 6.
Claim 27:
The method according to claim 7, the mixing function being an XOR logic function.
Claim 28: 
The method according to claim 8, the mixing function being an XOR logic function.
Claim 28:
The method according to claim 7, the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 29:
The method according to claim 8. the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 29:
The method according to claim 7, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 30:
The method according to claim 8. the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 30:
The method according to claim 7, the mixer number being generated randomly.
Claim 31:
The method according to claim 8. the mixer number being generated randomly.
Claim 31:
The method according to claim 7, the hash function being chosen among SHAl, SHA2, SHA256, MD5 and the Jenkins function.
Claim 32:
The method according to claim 8. the hash function being chosen among SHAI. SHA2, SHA256, MD5 and the Jenkins function.
Claim 32:
A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 7.
Claim 33:
A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 8.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In Claims 1 and 2, the applicant recites the limitation “optionally”, this is unclear because the phrasing of the claimed limitation is reciting a step that may or may not occur. This creates confusion because it is not a definitive step of what is actually occurring but what is intended. The specifications state on Page 4 lines 10-20 “optionally encrypting the mixer number, v. the apparatus sending the identifier of the message and the optionally encrypted mixer number to the sender of the message, vi. the apparatus receiving the encrypted third dataset, preferably with the identifier of the message, originating from the sender”. Therefore it will be broadly and reasonably interpreted that the encryption of the mixed number is an optionally step and that if that stage in the process does not occur than the claim limitation is met. Examiner suggests amending the claim to definitively declare or perform the action that is intended.


In Claims 2 and 6, the applicant recites the limitation “data”, this becomes unclear as to which data the applicant is referring to, if it is the mixed data, first dataset, second dataset or a new embodiment of data corresponding to hashing. This creates confusion because the data has not been previously recited before being implemented in claims 2 and 6. The specifications state on page 5 lines 15-20 “mixing the message with the optionally decrypted mixer number using the mixing function, - hashing the data resulting from the preceding step using the hash function”. Therefore it will be broadly and reasonably interpreted that the data is referring to the message and mixed number. Examiner suggest amending the claim to define the limitation data or use the phrase “a” in front of data to eliminate confusion.  

In regards to Claims 5 and 7 line 1, the applicant recites the limitation “the method”, this is unclear because it lacks sufficient antecedent basis as the method was never previously recited in the claims. The specification states on Page 4 lines 1-15 “A first variant of the method according to the invention is a method for verifying with the apparatus the integrity of a message originating from a sender, the method comprising: i. the apparatus receiving the message and an identifier of the message, said message forming the first dataset, ii. generating the mixer number,”. Therefore it will be broadly and reasonably interpreted that the method is a process in which a verification of the integrity of the message is conducted. Examiner suggest amending the claims by using the phrase “A” in the preamble of the claim to recite proper claim limitation and to eliminate confusion.

In regards to Claims 5 lines 14, 16, and 18, the applicant recites the limitation “the hash obtained in step iv” and “the same mixer number as that used in step iii”, this is unclear because it lacks sufficient antecedent basis as the hash obtained and the same mixer was never previously recited in the claims. This creates confusion as to which has obtained and which mixer number the applicant is referring to. The specification states on Page 3 lines 5-15 “comparing the hash thus obtained in step b) with a third dataset assumed to be the hash of the second dataset mixed with the same mixer number as that used in step a) and with the same mixing function. By virtue of the invention, and in particular of the mixing of the first dataset with a mixer number prior to the hashing, it becomes very improbable to be able to create data similar to this first dataset that, after having been mixed with the same mixing number, will have the same hash is the mixed first dataset.”. Therefore it will be broadly and reasonably interpreted that the hash obtained and the same mixer number are referring to the same hash and mixer number recited in the independent claims. Examiner suggest amending the claims by using the phrase “a” in front of “hash obtained” and “same mixer number” to recite consistent claim limitation and to eliminate confusion.

In regards to Claims 5 lines 14, 16, and 18, the applicant recites the limitation “the hash obtained in step iv” and “the same mixer number as that used in step iii”, this is unclear because the hashing was generated an obtained in step v not step iv and the same mixer number was used in step vi. This creates confusion as to which steps the applicant is referring to regarding the hash obtained and same mixer number. The specification states on Page 3 lines 5-15 “comparing the hash thus obtained in step b) with a third dataset assumed to be the hash of the second dataset mixed with the same mixer number as that used in step a) and with the same mixing function. By virtue of the invention, and in particular of the mixing of the first dataset with a mixer number prior to the hashing, it becomes very improbable to be able to create data similar to this first dataset that, after having been mixed with the same mixing number, will have the same hash is the mixed first dataset.”. Therefore it will be broadly and reasonably interpreted that the hash obtained and the same mixer number are referring to the same hash and mixer number recited in the independent claims. Examiner suggest amending the claims by referring to step v and step iv at the end of those limitations to recite consistent claim limitation of the steps and to eliminate confusion.


In regards to Claims 7 and 8, the applicant recites the limitation “the apparatus”, this is unclear because it lacks sufficient antecedent basis as the apparatus was never previously recited in the claims. This creates confusion as to which apparatus the applicant is referring to, as there is a first and second apparatus. The specification states on Page 12 lines 10-16 “The device A may even be a measuring apparatus, for example for measuring the consumption of electricity, of gas or of water, or for measuring the wear of a part in a machine, the message 101 then being the result of such a measurement, and the device B a server that gathers the measurements and communicates with the measuring apparatus via a telecommunications network, for example an Internet of things, a Wi-Fi network or an LTE network.”. Therefore it will be broadly and reasonably interpreted that an apparatus is referring to the same apparatus recited earlier in the independent claims. Examiner suggest amending the claims by using the phrase “a or an” in front of apparatus or distinguishing which apparatus the applicant is referring to such as a “first” or “second” apparatus to recite consistent claim language and to eliminate confusion. 



In regards to Claims 14, 20, 26 and 32, the applicant recites the limitation “an apparatus”, this is unclear because an apparatus as well a first and second apparatus have already been recited in the independent claims. This creates confusion as to which apparatus the applicant is referring to. The specification states on Page 12 lines 10-16 “The device A may even be a measuring apparatus, for example for measuring the consumption of electricity, of gas or of water, or for measuring the wear of a part in a machine, the message 101 then being the result of such a measurement, and the device B a server that gathers the measurements and communicates with the measuring apparatus via a telecommunications network, for example an Internet of things, a Wi-Fi network or an LTE network.” Therefore it will be broadly and reasonably interpreted that an apparatus is referring to the same apparatus recited earlier in the independent claims. Examiner suggest amending the claims by using the phrase “the” in front of apparatus to recite consistent claim language and to eliminate confusion. 

In regards to Claims 14, 20, 26 and 32, the applicant recites the limitation “the processor”, this is unclear because the processor lacks antecedence basis and has not been recited prior to the claims. This creates confusion as to which processor the applicant is referring to. The specification states on Page 12 lines 10-25 “The device A may be a web browser, the device B a web server and the message 101 a form filled in by the user of the browser A, the reception of the message not needing to be differentiated with respect to its transmission. The devices A and B may each be equipped with a processor for executing the steps of the method according to the invention, and with a memory for saving the data required for this execution.” Therefore it will be broadly and reasonably interpreted that the processor is referring to a hardware component that is executable  to perform the instructions. Examiner suggest amending the claims by using the phrase “a” in front of processor to recite proper claim language when first reciting a claim and to eliminate confusion. 

	Claims 3-4, 9-13, 15-25, and 27-31 are being additionally rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 14, 20, 26 and 32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter

In regards to 14, 20, 26 and 32, claims 14, 20, 26 and 32  is rejected under U.S.C. 101 because the claims are directed to non-statutory subject matter. 14, 20, 26 and 32  are directed to “A computer-program product.”. Under a recent precedential opinion, the scope of the recited “computer-program product” encompasses transitory media such as signals or carrier waves, whereas the specification fails to clarify and does not limits the computer readable storage medium to non-transitory forms See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media). The specifications do not in any way display an indication that the computer-program product has non-transitory properties, and if there is any storage device or memory. The recited claimed limitation “processor” also doesn’t form any part of the claim it just simply states that it is readable and not clearly defining that it is in fact a part of the computer program product but instead just adding characteristics of the program. Under the broadest reasonable interpretation the claim is describing software per se.  The Examiner respectfully suggests that the claim be amended to either “A non-transitory computer-program product” or implement “memory/storage device” to make the claim statutory under 35 USC 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9, 12-15, 18-21, 24-27 and 30-32 , is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”) and Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) in further view of Miranda  et al. (U.S Pub. No. 20180367540, hereinafter referred to as “Miranda”)

In regards to Claim 1,  Minematsu teaches a method for verifying with an apparatus the integrity of a message originating from a sender, the method comprising: (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender))
i. the apparatus receiving the message and an identifier of the message, said message forming a first dataset, (Figure 6 label 41; receiving message)), (Par. (0037) “to a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message”; message received corresponding to identifier (tag))
 ii. generating a number, called mixer number, (Par. (0035) “a random number generation unit that, when input of said message is received from the outside, generates a random number that is independent of the message; number/mixer number (random number))
iii. mixing the mixer number with the first dataset using a mixing function, in order to obtain mixed data, ((Par. (0035) “tag generation apparatus according to an exemplary aspect of the invention, is a tag generation apparatus that adds, to a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: [..] generates a random number that is independent of the message; a random number encryption unit that generates, as a first intermediate variable, a value obtained by applying an encryption function having a first key to the random number; a masked encryption unit that generates, as a second intermediate variable, a value obtained by applying the encryption function having a second key to the exclusive OR of the random number and the hash value”; mixing the mixer number  using a mixing function (tag generation apparatus corresponding message and random number that is applied with an encryption function)), (Par. (0038) “A tag generation method according to an exemplary aspect of the invention, is a tag generation method that adds to a message for which input [..] random number generation process of, when input of the message is received from the outside, generating a random number that is independent of the message; a random number encryption process of generating as a first intermediate variable a value that is obtained by applying an encryption function having a first key to the random number”; mixing the mixer number with first dataset using a mixing function (encryption function applied to message/random number associated with tag generation apparatus)), (Figure 6 labels 41-46; mixing the mixer number using a mixing function (message associated with generated random number that is encrypted)), (Par. (0104) “In Step 42, hash unit 12 then generates, as hash value S, a value obtained by applying keyed hash function H having hash key Kh to message M that was supplied from input unit 11. Hash unit 12 then supplies this hash value S to masked encryption unit 15.”; applying keyed hash function to message)), (Par. (0107) “In Step 45, masked encryption unit 15 computes the exclusive OR of random number U that was supplied from random number generation unit 13 and hash value S that was supplied from hash unit 12. Masked encryption unit 15 then generates, as second intermediate variable W, a value obtained by encrypting the exclusive OR of random number U and hash value S by encryption function F”; exclusive OR of random number and hash value)))) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
v. optionally encrypting the mixer number, (Par. (0071) “Random number encryption unit 14 generates first intermediate variable V for which the number of bits is n bits by using encryption function F having "first key Ke1" to encrypt random number U that is supplied from random number generation unit 13. Random number encryption unit 14 then supplies first intermediate variable V to tag generation unit 16.”; encrypting the mixer number (encrypt random number))
vi. the apparatus sending the identifier of the message and the optionally encrypted mixer number to the sender of the message, (Par. (0110) “In Step 48, output unit 17 transmits random number U, tag T, and message M that are linked to tag verification apparatus 2 that is the destination of message M, whereupon the series of operations by which tag generation apparatus 1 generates tag T is completed.”; sending the identifier of the message (tag) and the optionally encrypted mixer number (random number) to the sender of the message (destination of message M)), (Par. (0106) “Random number encryption unit 14 then, in Step 44, generates intermediate variable V in which the number of bits is n bits by encrypting random number U that was supplied from random number generation unit 13 by encryption function F”; optionally encrypted mixer number (encrypting random number)), (Par. (0053) “Tag generation apparatus 1 transmits any message M to tag verification apparatus 2. When transmitting message M, tag generation apparatus 1 generates tag T in order to distinguish whether or not this message M has been altered, and transmits tag T together with message M”; sender of the message (tag generation apparatus transmits message)), (Par. (0083-0085) “shown in FIG. 4, tag verification apparatus 2 [..] receives from the outside the input of message Mr, random number Ur, and tag Tr that were transmitted in from tag generation apparatus 1.”; to the sender of the message (tag verification apparatus receives message, random number and tag from tag generation apparatus)), (Par. (0140-0142) “Comparison unit 26 belonging to the tag verification apparatus of the second exemplary embodiment compares verification tag T1 that was generated based on the exclusive OR of first verification intermediate variable V [..] If, as a result of comparison, verification tag T1 is identical to tag Tr, output unit 27 supplies [..] that message Mr was sent from a legitimate sender,”; to the sender of the message (verification apparatus outputs/supplies associated with message and random number corresponding to sender))
and with the same mixing function, (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; same mixing function (random number encryption process) in order to obtain mixed data (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
	However Minematsu does not explicitly teach iv. hashing the mixed data using a hash function,  vii. the apparatus receiving an encrypted second dataset, originating from the sender, viii. attempting to decrypt the second dataset during a timeout period, ix. after a predetermined number of unsuccessful decryption attempts, placing the received message in a queue or ignoring it, otherwise if at least one decryption attempt is successful, x. comparing the hash obtained in step ix with the second dataset decrypted in step viii and assumed to be the hash of the message mixed with the same mixer number as that used in step iii the integrity of the message being ensured if the second dataset decrypted in step viii and the hash obtained in step iv are identical.
	Wherein Sun teaches iv. hashing the mixed data using a hash function, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
 vii. the apparatus receiving an encrypted second dataset, originating from the sender, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module”; encrypted second dataset (encrypted data chunk with hash and random number)), (Par. (0035) “Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3 . . . etc., as shown for example in FIG. 5).”; second dataset (number of data chunks)), (Par. (0039) “The file 410 can be divided into n pieces of data chunks 520. The data chunk 520 is the smallest data unit that has to be encrypted together.”; second dataset (pieces of data chunks)), (Par. (0012) “The random number module includes a pseudo random number generator and the private data storage that stores a list of random numbers for a chain of data chunks. The chained random numbers can be derived from an initial random number root and the data chunks associated with the same file shares the same root random number”; second dataset (chain of data chunks)), (Figure 6 label 650; encrypted second dataset (encrypt data chunk with hash and random number (mixer number)), (Figure 7 label 720; receive an encrypted second dataset (retrieve data chunk and decrypt))
x. comparing the hash obtained in step ix with the second dataset decrypted in step viii ((Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520.”; hash being compared corresponding to second dataset decrypted (decrypted data chunks)) and assumed to be the hash of the message mixed with the same mixer number as that used in step iii (Par. (0039) “The data chunks 520 associated with the same file 410 shares the same root random number 560. For example, consider Shift.sub.n( . . . Shift.sub.2(Shift.sub.1(RNroot)) . . . ), n is the number of chucks that share the same root random number. The chained random number 560 can be employed to verify data integrity; and assumed to be the same mixer number (share the same root random number)), (Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520. Thereafter, the correct random number tag 530 can be computed in accordance with the corresponding root random number stored on the private storage 440. The correct random number tag 530 for each data chunk can be compared with the decrypted random number tag to verify each data chunks associated with the file stored to the cloud is encrypted and is not modified or reordered.”; assumed to be the hash of the message with the same mixer number ( hash can then be compared to check validity of data [..] in accordance with the corresponding root random number stored)) (Examiner notes: As stated in the claim objections above the phrasing of the  limitation “assumed to be” is conditional/ intended use language that is stating what is intended to happen after the comparing of the hash but not a definitive or clear step. Examiner suggest amending the claim to clearly state the outcome of the comparison showing the hash of the message and the same mixer number being a result of the comparison) 
the integrity of the message being ensured if the second dataset decrypted in step viii and the hash obtained in step iv are identical. (Par. (0041) “The random number tag 530 can be employed to verify data integrity and the data chunk 520 is a most recent copy with a correct sequence. The hash function 455 can be then generated and concatenated with the data chunk 520 and the unique random number tag 530 by the message digest module 450. The data chunk 520 including the hash 455 and the random number tag 530 can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320. Upon file retrieval, the encryption module 460 decrypts all data chunks 520 and recalculates the hash 455 in order to verify the integrity of the file. The message digests can be commonly employed in cryptographic scheme to verify data integrity”; integrity of the message being ensured (verify data integrity corresponding to message digest and data chunk)), (Par. (0045) “The hash 455 can be the recalculated from the decrypted data and compared to all decrypted hash, as depicted at block 730. A determination can be made whether a match is found, as indicated at block 740. If a match is found the data chunks is not valid, as depicted at block 750 [..] A determination can be made whether a match is found, as indicated at block 780. If a match is found the data chunks is valid”; second dataset decrypted (decrypted data) and hash obtained (decrypted hash) are identical (match is found the data chunks is valid))
to the sender of the message (Par. (0041) “The data chunk 520 including the hash 455 and the random number tag 530 can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320.”; identifier of the message (hash) and encrypted mixer number (random number encrypted)), (Par. (0042) “The data chunks 520 associated with the file 410 can be retrieved back and transmitted to the encryption module 550 in order to access the file 410 stored on the public cloud 320.”; data chunk with has hand encrypted random number transmitted back to encryption module)), (Par. (0035) “The data integrity verification module 152 generally includes an encryption module 460,”; sender (encryption module of data integrity module))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu to include hashing the mixed data using a hash function the apparatus receiving an encrypted second dataset, originating from the sender, comparing the hash obtained in step ix with the second dataset decrypted in step viii and assumed to be the hash of the message mixed with the same mixer number as that used in step iii the integrity of the message being ensured if the second dataset decrypted in step viii and the hash obtained in step iv are identical. because of the analogous concept of digital signatures and various hashing techniques using a mixer number to verify the identity of a sender transmitting a message. Sun includes a process of receiving and decrypting an encrypted second dataset, as well as comparing the hash obtained with the second dataset to identify and match the correct hash of the message and mixer number that is used to verify the integrity of the message. This is significant because by receiving, decrypting and comparing a second dataset in correlation to the hash obtain the user is ensured that as confidential data is transmitted over a network is not being sent by an apparatus that is not verified as well as an apparatus that could possibly intercept, modify or alter the data before being sent to a legitimate and authorized recipient. This proves vital in instances such as an automobile on the road or RFID tags on a computer in an event. By implementing this process the user is provided a way to identify the correct and authorized entity of the sender. 
The motivation to combine these references is because by comparing the hash obtained with the decrypted second dataset the user is provided a solution to hashing techniques by decreasing the probability of error and allowing the verification data to show much more reliable authentication of the sender because by encrypting an amount of data smaller than the amount that is sent with the use of multiple datasets it allows the system on electronic devices to be able to detect and identify the hashing of  text, audio, files, photos, videos more efficiently the as the complexity increase as they are being transmitted. This in return promotes confidence to the user that significant data was not modified and the sender can be fully authenticated as a trusted entity. 
	However Minematsu and Sun do not explicitly teach viii. attempting to decrypt the second dataset during a timeout period, ix. after a predetermined number of unsuccessful decryption attempts, placing the received message in a queue or ignoring it, otherwise if at least one decryption attempt is successful.
	Wherein Miranda teaches viii. attempting to decrypt the second dataset during a timeout period, (Par. (0024-0025) “the process decrypts the encrypted first communication key using the derived first key-encrypting key, and then decrypts the first encrypted communication using the decrypted first communication key. The method concludes with the decrypted first communication being provided to the user. [..] configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task.”; attempting to decrypt during a timeout period (decrypting corresponding to a task at a given time))
 ix. after a predetermined number of unsuccessful decryption attempts, placing the received message in a queue or ignoring it, otherwise if at least one decryption attempt is successful, (Par. (0066) “the received secure communication container may be discarded after a predetermined number of failed attempts to decrypt the encrypted communication key with the derived key-encrypting key.”; after predetermined number of unsuccessful attempts (predetermined number of failed attempts to decrypt) ignoring received message (discarded received  secure communication))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miranda within the teachings of Minematsu and Sun to include attempting to decrypt the second dataset during a timeout period, after a predetermined number of unsuccessful decryption attempts, placing the received message in a queue or ignoring it, otherwise if at least one decryption attempt is successful because of the analogous concept of multiple datasets in a network being verified through encryption. Miranda includes a process in which a decryption is attempted during a timeout period and a number of attempts are performed that cause the system to discard or ignore the attempts. This is important because is filters the system as a whole to negate unauthorized users attempting to brute force or perform malware attacks. By incorporating a time element and a certain number of attempts users are provided high assurances and confidence that their datasets would not be breach or modified due to the ignoring or discarding of an attempt threshold. This secure protects the integrity of the system as a whole a promotes high credibility. 

In regard to Claim 2, the combination of Minematsu, Sun and Miranda teach the method of claim 1, Minematsu further teaches the method according to claim 1, comprising, between steps vi and vii: - the sender receiving the identifier of the message and the optionally encrypted mixer number, (Figure 7 label 51; receiving the identifier of the message (receive message and tag with ) and optionally encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; optionally encrypted mixer number (encrypts random number)), (Par. (0112) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin))
	- identifying, using the identifier of the message, the message sent to the apparatus, (Figure 6 labels 47, 48; generating and transmitting of identifier of message (tag)), (Par. (0112) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin [..] further supplies this tag Tr to comparison unit 26”; identifying the message sent to the apparatus (tag corresponding to message transmitted to unit for comparison)), (Figure 7 labels 51 and 57; the message sent to the apparatus (receive message) and identifying using the identifier of the message (checking/comparing the transmitted tag))
23 - mixing the message with the optionally….. mixer number using the mixing function, (Figure 7 labels 51-59; tag verification apparatus process of mixing message with random number using encryption function to generated mixed data )), (Par. (0111-0116) “the operations by which tag verification apparatus 2 [..] then supplies this message Mr to hash unit 22. In addition, input unit 21 supplies this random number Ur to random number encryption unit 23 [..] random number encryption unit 23 further generates first verification intermediate variable V1 in which the number of bits is n bits by encrypting random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1”; tag verification apparatus mixes the message with the mixer number (random number) using a mixing function (encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
- encrypting the hash resulting from the preceding step, and (Figure 2 and Figure 7 label 54; encrypting the hash resulting (encrypting the sum of the random number and the verification hash))
- sending to the apparatus the encrypted hash. (Par. (0039) “the tag verification method including: a hash process of generating as a verification hash value a value obtained by applying a predetermined hash function to the message; a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message [..] a tag generation process of generating as a verification tag a value contained in bits of a predetermined number [..] and a comparison process of comparing the verification tag and the tag that was transmitted”; tag verification apparatus that corresponds to hash and encryption process that is transmitted to tag generation apparatus)), (Par. (0111-0117) “The operations by which tag verification apparatus 2 [..] as verification hash value S1, a value obtained by applying keyed hash function H having hash key Kh to message Mr that was supplied from input unit 21. Hash unit 22 then supplies verification hash value S1 to masked encryption unit 24 [..] value obtained by using encryption function F having third verification key Kv3 to encrypt verification hash value S1 that was supplied from hash unit 22. Masked encryption unit 24 then supplies third verification intermediate variable Z1 to tag generation unit 25. [..] tag generation unit 25 then computes the exclusive OR of first verification intermediate variable V1 that was supplied from random number encryption unit 23 and second verification intermediate variable W1”; tag verification apparatus encrypts hash and supplies to tag generation apparatus that computes))

However Minematsu does not explicitly teach  - hashing the data resulting from the preceding step using the hash function, - optionally decrypting the mixer number, decrypted mixer number.
Wherein Sun teaches  - hashing the data resulting from the preceding step using the hash function, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
 - optionally decrypting the mixer number, (Par.(0035) “Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3 . . . etc., as shown for example in FIG. 5).”; data chunk corresponding to a mixer number (random number)), (Par. (0041-0042) “the encryption module 460 decrypts all data chunks 520 and recalculates the hash 455 in order to verify the integrity of the file. The message digests can be commonly employed in cryptographic scheme to verify data integrity. The hash 455 and the random number tag 530 can be encrypted in same blocks of AES that makes the adversary unable to identify between the hash and the random number tag amidst the encrypted data [..] The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520. Thereafter, the correct random number tag 530 can be computed in accordance with the corresponding root random number stored on the private storage 440. The correct random number tag 530 for each data chunk can be compared with the decrypted random number”; decrypted data chunk and decrypted mixer number (decrypted random number))
decrypted mixer number (Par. (0042) “The correct random number tag 530 for each data chunk can be compared with the decrypted random number”; decrypted mixer number (decrypted random number)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu and Miranda for the reasons discussed in independent claim 1 stated above.


In regards to Claim 5, Minematsu teaches the method for verifying with an apparatus the integrity of a message forming a first dataset originating from a sender, the method comprising: (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender)),
 i. the apparatus receiving the message, …….. and an encrypted number, called mixer number, (Par.  (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that [..] a value obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message;”; tag verification apparatus obtaining message that was transmitted with encrypted random number)), (Par. (0083-0084) “As shown in FIG. 4, tag verification apparatus 2 [..] Input unit 21 receives data in which message Mr, random number”; tag verification apparatus receives message and random number)) (Figure 6 labels 45, 46, and 48; tag generation apparatus encrypts random number, generates value and transmits tag; Figure 7 label 51; tag verification apparatus receives message with encrypted random number and tag))
iv. mixing the message with the mixer number, using a mixing function, in order to obtain mixed data, ((Figure 7 labels 51-59; tag verification apparatus process of mixing message with random number using encryption function to generated mixed data ), (Par. (0111-0116) “the operations by which tag verification apparatus 2 [..] then supplies this message Mr to hash unit 22. In addition, input unit 21 supplies this random number Ur to random number encryption unit 23 [..] random number encryption unit 23 further generates first verification intermediate variable V1 in which the number of bits is n bits by encrypting random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1”; tag verification apparatus mixes the message with the mixer number (random number) using a mixing function (encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
and with the same mixing function, (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; same mixing function (random number encryption process) in order to obtain mixed data (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
However Minematsu does not explicitly teach  ii. attempting to decrypt the second dataset and the encrypted number during a timeout period, iii. after a predetermined number of unsuccessful decryption attempts, placing the encrypted second dataset and the encrypted number in a queue or ignoring them, otherwise if at least one decryption attempt is successful,  an encrypted second dataset vi. comparing the hash obtained in step iv with the second dataset decrypted in step ii and assumed to be the hash of the first dataset mixed with the same mixer number as that used in step iii the integrity of the message being ensured if the hash obtained in step iv and the second dataset decrypted in step ii are identical. v. hashing the mixed data using a hash function, and
Wherein Sun teaches an encrypted second dataset (Par. (0043) “The data chunk 520 in conjunction with the hash 455 and the random number tag 530 can be encrypted via the encryption module 460, as depicted at block 650. The encrypted data can be securely stored to external public cloud storage 320, as illustrated at block 660.”; encrypted second dataset (encrypted corresponding to data chunk)), (Par. (0028) “he data integrity verification module 152 can be adapted for encrypting each data chunk associated with a file in conjunction with a hash function and a random number tag.”; encrypted second dataset (encrypting each data chunk))
 24 vi. comparing the hash obtained in step iv with the second dataset decrypted in step ii (Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520.”; hash being compared corresponding to second dataset decrypted (decrypted data chunks))) and assumed to be the hash of the first dataset mixed with the same mixer number as that used in step iii (Par. (0039) “The data chunks 520 associated with the same file 410 shares the same root random number 560. For example, consider Shift.sub.n( . . . Shift.sub.2(Shift.sub.1(RNroot)) . . . ), n is the number of chucks that share the same root random number. The chained random number 560 can be employed to verify data integrity; and assumed to be the same mixer number (share the same root random number)), (Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520. Thereafter, the correct random number tag 530 can be computed in accordance with the corresponding root random number stored on the private storage 440. The correct random number tag 530 for each data chunk can be compared with the decrypted random number tag to verify each data chunks associated with the file stored to the cloud is encrypted and is not modified or reordered.”; assumed to be the hash of the message with the same mixer number ( hash can then be compared to check validity of data [..] in accordance with the corresponding root random number stored)) (Examiner notes: As stated in the claim objections above the phrasing of the  limitation “assumed to be” is conditional/ intended use language that is stating what is intended to happen after the comparing of the hash but not a definitive or clear step. Examiner suggest amending the claim to clearly state the outcome of the comparison showing the hash of the message and the same mixer number being a result of the comparison)
the integrity of the message being ensured if the hash obtained in step iv and the second dataset decrypted in step ii are identical. (Par. (0041) “The random number tag 530 can be employed to verify data integrity and the data chunk 520 is a most recent copy with a correct sequence. The hash function 455 can be then generated and concatenated with the data chunk 520 and the unique random number tag 530 by the message digest module 450. The data chunk 520 including the hash 455 and the random number tag 530 can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320. Upon file retrieval, the encryption module 460 decrypts all data chunks 520 and recalculates the hash 455 in order to verify the integrity of the file. The message digests can be commonly employed in cryptographic scheme to verify data integrity”; integrity of the message being ensured (verify data integrity corresponding to message digest and data chunk)), (Par. (0045) “The hash 455 can be the recalculated from the decrypted data and compared to all decrypted hash, as depicted at block 730. A determination can be made whether a match is found, as indicated at block 740. If a match is found the data chunks is not valid, as depicted at block 750 [..] A determination can be made whether a match is found, as indicated at block 780. If a match is found the data chunks is valid”; second dataset decrypted (decrypted data) and hash obtained (decrypted hash) are identical (match is found the data chunks is valid))
v. hashing the mixed data using a hash function, and Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reasons discussed in independent claim 1 stated above.
However Minematsu and Sun do not explicitly teach ii. attempting to decrypt the second dataset and the encrypted number during a timeout period, iii. after a predetermined number of unsuccessful decryption attempts, placing the encrypted second dataset and the encrypted number in a queue or ignoring them, otherwise if at least one decryption attempt is successful,
Wherein Miranda teaches ii. attempting to decrypt the second dataset and the encrypted number during a timeout period, (Par. (0024-0025) “the process decrypts the encrypted first communication key using the derived first key-encrypting key, and then decrypts the first encrypted communication using the decrypted first communication key. The method concludes with the decrypted first communication being provided to the user. [..] configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task.”; attempting to decrypt during a timeout period (decrypting corresponding to a task at a given time))
 iii. after a predetermined number of unsuccessful decryption attempts, placing the encrypted second dataset and the encrypted number in a queue or ignoring them, otherwise if at least one decryption attempt is successful, (Par. (0066) “the received secure communication container may be discarded after a predetermined number of failed attempts to decrypt the encrypted communication key with the derived key-encrypting key.”; after predetermined number of unsuccessful attempts (predetermined number of failed attempts to decrypt) ignoring received message (discarded received  secure communication))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miranda within the teachings of Minematsu and Sun for the reasons discussed in independent claim 1 stated above.

In regards to Claim 6, the combination of Minematsu, Sun and Miranda teach the method of claim 1, Minematsu further teaches the method according to claim 5, comprising, before step i: - the sender generating the mixer number, (Par. (0033-0035) “he communication apparatus that transmits message M to generate random number U, but the amount of data that are appended to random number U, message M, and tag T that are to be transmitted [..] a random number generation unit that, when input of said message is received from the outside, generates a random number that is independent of the message; a random number encryption unit that generates,”; generating mixer number (generating random number))
- mixing the mixer number with the message, using the mixing function, (Par. (0035) “tag generation apparatus according to an exemplary aspect of the invention, is a tag generation apparatus that adds, to a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: [..] generates a random number that is independent of the message; a random number encryption unit that generates, as a first intermediate variable, a value obtained by applying an encryption function having a first key to the random number; a masked encryption unit that generates, as a second intermediate variable, a value obtained by applying the encryption function having a second key to the exclusive OR of the random number and the hash value”; mixing the mixer number  using a mixing function (tag generation apparatus corresponding message and random number that is applied with an encryption function)), (Par. (0038) “A tag generation method according to an exemplary aspect of the invention, is a tag generation method that adds to a message for which input [..] random number generation process of, when input of the message is received from the outside, generating a random number that is independent of the message; a random number encryption process of generating as a first intermediate variable a value that is obtained by applying an encryption function having a first key to the random number”; mixing the mixer number with first dataset using a mixing function (encryption function applied to message/random number associated with tag generation apparatus)), (Figure 6 labels 41-46; mixing the mixer number using a mixing function (message associated with generated random number that is encrypted)), (Par. (0104) “In Step 42, hash unit 12 then generates, as hash value S, a value obtained by applying keyed hash function H having hash key Kh to message M that was supplied from input unit 11. Hash unit 12 then supplies this hash value S to masked encryption unit 15.”; applying keyed hash function to message)), (Par. (0107) “In Step 45, masked encryption unit 15 computes the exclusive OR of random number U that was supplied from random number generation unit 13 and hash value S that was supplied from hash unit 12. Masked encryption unit 15 then generates, as second intermediate variable W, a value obtained by encrypting the exclusive OR of random number U and hash value S by encryption function F”; exclusive OR of random number and hash value))) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
- encrypting the hash resulting from the preceding step ….  ((Par. (0075) “by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12”; encrypting the hash resulting (encrypt hash value that was supplied)), (Figure 6 label 46; encrypting the hash value)) 
- encrypting the mixer number, and (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits.”; encrypting the mixer number (encrypts random number))
- sending to the apparatus the message, ….. and the encrypted mixer number. (Par. (0112) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin that includes tag generation apparatus 1. Input unit 21 then supplies this message Mr to hash unit 22.”; receiving the message, encrypted mixer number (random number))
However Minematsu does not explicitly teach - hashing the data resulting from the preceding step using the hash function, and forming the second dataset. , the encrypted second dataset.
Wherein Sun teaches - hashing the data resulting from the preceding step using the hash function, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
 and forming the second dataset. (Par. (0035) “The random number module 430 can be configured to generate a new root random number with respect to a file 410 and a random number tag for each data chunk associated with the file 410. The message digest module 450 can be configured to generate a hash function 455 (e.g., message digests) and concatenate with the data chunk and the random number tag [..] Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3 . . . etc., as shown for example in FIG. 5).”; forming the second dataset ( number of data chunks associated with generation of hash, random number and message))
 the encrypted second dataset (Par. (0043) “The data chunk 520 in conjunction with the hash 455 and the random number tag 530 can be encrypted via the encryption module 460, as depicted at block 650. The encrypted data can be securely stored to external public cloud storage 320, as illustrated at block 660.”; encrypted second dataset (encrypted corresponding to data chunk)), (Par. (0028) “he data integrity verification module 152 can be adapted for encrypting each data chunk associated with a file in conjunction with a hash function and a random number tag.”; encrypted second dataset (encrypting each data chunk))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu and Miranda for the reasons discussed in independent claim 1 stated above.

In regards to Claim 7, Minematsu teaches the method, implemented by a first apparatus and a second apparatus, for comparing a first dataset present in the first apparatus and a second dataset present in the second apparatus, the method comprising: (Par. (0036-0037) “he number of bits of the random number and that are extracted from among the exclusive OR of the first verification intermediate variable and the second verification intermediate variable; and a comparison unit that compares the verification tag and the tag that is transmitted in from the outside together with the message. [..] that is contained in bits of a predetermined number of bits that are extracted from among the exclusive OR of the first verification intermediate variable and the second verification intermediate variable; and compares the verification tag and the tag that was transmitted in from the outside together with the message.”; comparing a first dataset)), (Figure 1 labels 1 and 2; first apparatus (tag generation apparatus) and second apparatus tag verification apparatus))
i. the first apparatus mixing a number, called mixer number, with the first dataset, using a mixing function, in order to obtain mixed data, (Par. (0035) “tag generation apparatus according to an exemplary aspect of the invention, is a tag generation apparatus that adds, to a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: [..] generates a random number that is independent of the message; a random number encryption unit that generates, as a first intermediate variable, a value obtained by applying an encryption function having a first key to the random number; a masked encryption unit that generates, as a second intermediate variable, a value obtained by applying the encryption function having a second key to the exclusive OR of the random number and the hash value”; mixing the mixer number  using a mixing function (tag generation apparatus corresponding message and random number that is applied with an encryption function)), (Par. (0038) “A tag generation method according to an exemplary aspect of the invention, is a tag generation method that adds to a message for which input [..] random number generation process of, when input of the message is received from the outside, generating a random number that is independent of the message; a random number encryption process of generating as a first intermediate variable a value that is obtained by applying an encryption function having a first key to the random number”; mixing the mixer number with first dataset using a mixing function (encryption function applied to message/random number associated with tag generation apparatus)), (Figure 6 labels 41-46; mixing the mixer number using a mixing function (message associated with generated random number that is encrypted)), (Par. (0104) “In Step 42, hash unit 12 then generates, as hash value S, a value obtained by applying keyed hash function H having hash key Kh to message M that was supplied from input unit 11. Hash unit 12 then supplies this hash value S to masked encryption unit 15.”; applying keyed hash function to message)), (Par. (0107) “In Step 45, masked encryption unit 15 computes the exclusive OR of random number U that was supplied from random number generation unit 13 and hash value S that was supplied from hash unit 12. Masked encryption unit 15 then generates, as second intermediate variable W, a value obtained by encrypting the exclusive OR of random number U and hash value S by encryption function F”; exclusive OR of random number and hash value)))) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
iii. the first apparatus encrypting the mixer number, (Par. (0071) “Random number encryption unit 14 generates first intermediate variable V for which the number of bits is n bits by using encryption function F having "first key Ke1" to encrypt random number U that is supplied from random number generation unit 13. Random number encryption unit 14 then supplies first intermediate variable V to tag generation unit 16.”; encrypting the mixer number (encrypt random number))
iv. the apparatus sending, to the second apparatus, the encrypted mixer number, (Par. (0110) “In Step 48, output unit 17 transmits random number U, tag T, and message M that are linked to tag verification apparatus 2 that is the destination of message M, whereupon the series of operations by which tag generation apparatus 1 generates tag T is completed.”; sending the identifier of the message (tag) and the optionally encrypted mixer number (random number) to the sender of the message (destination of message M)), (Par. (0106) “Random number encryption unit 14 then, in Step 44, generates intermediate variable V in which the number of bits is n bits by encrypting random number U that was supplied from random number generation unit 13 by encryption function F”; optionally encrypted mixer number (encrypting random number))
v. the apparatus receiving an encrypted hash of the second dataset (Par. (0075) “by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12”; encrypting the hash resulting (encrypt hash value that was supplied)), (Figure 6 label 46; encrypting the hash value)), Par. (0108-0110) “as third intermediate variable Z, a value obtained by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12. Masked encryption unit 15 then supplies third intermediate variable Z to tag generation unit 16. [..] bits of a predetermined number of bits s that are extracted from among the exclusive OR of first intermediate variable V, second intermediate variable W, and third intermediate variable Z. Tag generation unit 16 then supplies tag T to output unit 17. [..] output unit 17 transmits random number U, tag T, and message M that are linked to tag verification apparatus 2 that is the destination of message M,”; encrypted hash value corresponding to second dataset or third intermediate variable that is transmitted as a Tag to verification apparatus))
However Minematsu does not explicitly teach ii. the first apparatus hashing the mixed data using a hash function,  vi. attempting to decrypt the encrypted hash during a timeout period, vii. after a predetermined number of unsuccessful decryption attempts, placing the encrypted hash in a queue or ignoring it, otherwise if at least one decryption attempt is successful,  viii. comparing the hash obtained in step ii with the hash decrypted in step vi.
Wherein Sun teaches ii. the first apparatus hashing the mixed data using a hash function, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage.”; hashing the mixed data using a hashing function (hash function concatenated with data chink and the random number tag))
 viii. comparing the hash obtained in step ii with the hash decrypted in step vi. (Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520.”; hash being compared corresponding to second dataset decrypted (decrypted data chunks)), Par. (0039) “The data chunks 520 associated with the same file 410 shares the same root random number 560. For example, consider Shift.sub.n( . . . Shift.sub.2(Shift.sub.1(RNroot)) . . . ), n is the number of chucks that share the same root random number. The chained random number 560 can be employed to verify data integrity; and assumed to be the same mixer number (share the same root random number)), (Par. (0042) “The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520. Thereafter, the correct random number tag 530 can be computed in accordance with the corresponding root random number stored on the private storage 440. The correct random number tag 530 for each data chunk can be compared with the decrypted random number tag to verify each data chunks associated with the file stored to the cloud is encrypted and is not modified or reordered.”; assumed to be the hash of the message with the same mixer number ( hash can then be compared to check validity of data [..] in accordance with the corresponding root random number stored)) (Examiner notes: As stated in the claim objections above the phrasing of the  limitation “assumed to be” is conditional/ intended use language that is stating what is intended to happen after the comparing of the hash but not a definitive or clear step. Examiner suggest amending the claim to clearly state the outcome of the comparison showing the hash of the message and the same mixer number being a result of the comparison) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reasons discussed in independent claim 1 stated above.
However Minematsu and Sun do not explicitly teach vi. attempting to decrypt the encrypted hash during a timeout period, vii. after a predetermined number of unsuccessful decryption attempts, placing the encrypted hash in a queue or ignoring it, otherwise if at least one decryption attempt is successful,
Wherein Miranda teaches   vi. attempting to decrypt the encrypted hash during a timeout period, (Par. (0024-0025) “the process decrypts the encrypted first communication key using the derived first key-encrypting key, and then decrypts the first encrypted communication using the decrypted first communication key. The method concludes with the decrypted first communication being provided to the user. [..] configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task.”; attempting to decrypt during a timeout period (decrypting corresponding to a task at a given time))
vii. after a predetermined number of unsuccessful decryption attempts, placing the encrypted hash in a queue or ignoring it, otherwise if at least one decryption attempt is successful, 25 ((Par. (0066) “the received secure communication container may be discarded after a predetermined number of failed attempts to decrypt the encrypted communication key with the derived key-encrypting key.”; after predetermined number of unsuccessful attempts (predetermined number of failed attempts to decrypt) ignoring received message (discarded received  secure communication))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miranda within the teachings of Minematsu and Sun for the reasons discussed in independent claim 1 stated above.


In regards to Claim 9, the combination of Minematsu, Sun and Miranda teach the method of claim 1, Minematsu further teaches the method according to claim 1, the mixing function being an XOR logic function. (Par. (0015) “Masked encryption unit 24 next computes the exclusive OR of random number Ur that was supplied from input unit 21 and verification hash value S1 that was supplied from hash unit 22. In Step 54, masked encryption unit 24 next generates, as second verification intermediate variable W1, a value obtained by encrypting the exclusive OR of random number Ur and verification hash value S1 by encryption function”; mixing function (encryption function) corresponding to XOR logic function (exclusive OR))

In regards to Claim 12, the combination of Minematsu, Sun and Miranda teach the method of claim 1, Minematsu further teaches the method according to claim 1, the mixer number being generated randomly. (Par. (0071) “The method by which random number generation unit 13 generates random number U can take any form as long as it is a method capable of generating random number U that has sufficiently high entropy. For example, a physical phenomenon such as thermal noise may be used to generate random number U. Alternatively, the method may be a method of generating random number U based on data for which input unit 11 that is attendant to the OS (Operating System) of a general-use PC (Personal Computer) receives as input from a user”; mixer number (random number) generated randomly (generates random number))

In regards to Claim 13, Minematsu does not explicitly teach the method according to claim 1, the hash function being chosen among SHAT, SHA2, SHA256, MD5 and the Jenkins function. 
Wherein Sun teaches the method according to claim 1, the hash function being chosen among SHAT, SHA2, SHA256, MD5 and the Jenkins function. (Par. (0037) “Note that the hash function 455 can be for example, SHA-1 (Secure Hash Algorithm 1), or SHA-256 hash function. SHA-1 is a 160-bit (20-byte) hash function specified in FIPS PUB 180-2 Secure Hash Standard [FIPS180]. SHA-256 is the newer standard intended as a companion for the new Advanced Encryption Standard (AES) to provide a similar level of enhanced security. SHA-256 is a 256-bit (32-byte) hash and is meant to provide 128 bits of security against collision attacks. SHA-256 is also specified”; hash function being chosen among SHA1)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu and Miranda for the reasons discussed in independent claim 1 stated above.

In regards to Claim 14, the combination of Minematsu, Sun and Miranda teach the method of claim 1, Minematsu further teaches a computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 1. ((Par. (0143) “the processing in tag generation apparatus 1 may also be realized by, in addition to a form realized by dedicated hardware that was described hereinabove, recording a program for realizing these functions on a recording medium that can be read by a computer that can be caused to operate as tag generation apparatus 1 and then causing the program that was recorded on this recording medium to be read and executed by the computer [..] The program that is recorded on this recording medium is, for example, read to processors that operate as hash unit 12, random number generation unit 13, random number encryption unit 14, masked encryption unit 15, and tag generation unit 16 that belong to the computer that is caused to operate as tag generation apparatus 1, and processing equivalent to that described hereinabove is carried out by the control of”)

In regards to Claims 15, 21 and 27, claims 15, 21 and 27 recites similar limitations to dependent claim 9 and the teachings of Minematsu, Sun and Miranda address all the limitations discussed in claim 9 and are thereby rejected under the same grounds. 

In regards to Claims 18, 24 and 30, claims 18, 24 and 30 recites similar limitations to dependent claim 12 and the teachings of Minematsu, Sun and Miranda address all the limitations discussed in claim 12 and are thereby rejected under the same grounds. 

In regards to Claims 19, 25 and 31, claims 19, 25 and 31 recites similar limitations to dependent claim 13 and the teachings of Minematsu, Sun and Miranda address all the limitations discussed in claim 13 and are thereby rejected under the same grounds. 

In regards to Claims 20, 26 and 32, claims 20, 26, and 32 recites similar limitations to dependent claim 14 and the teachings of Minematsu, Sun and Miranda address all the limitations discussed in claim 14 and are thereby rejected under the same grounds. 


Claims 3 and 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”), Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) and Miranda  et al. (U.S Pub. No. 20180367540, hereinafter referred to as “Miranda”) in further view of Lightowler et al. (U.S Pub. No. 20200226952, hereinafter referred to as “Lightowler”)


In regards to Claim 3, the combination of Minematsu, Sun and Miranda  do not explicitly teach the method according to claim 1, the decryption in step viii being carried out using a symmetric key, if the encryption in step v is carried out using a single-use key.
Wherein Lightowler teaches the method according to claim 1, the decryption in step viii being carried out using a symmetric key, if the encryption in step v is carried out using a single-use key. (Par. (0016) “for encrypting a dataset. The encrypting may involve a cryptographic key, e.g., a string of bits of a predetermined length. The key may be used in conjunction with a cryptographic function to encrypt a plaintext dataset and produce an unintelligible ciphertext. Systems and methods according to the disclosure may preferably employ a symmetric key cryptographic scheme, wherein the same key may also be used to decrypt the ciphertext and reproduce the plaintext of the dataset.”; decryption in step vii (decrypt the ciphertext of the dataset) carried out using a symmetric key (employ a symmetric key cryptographic scheme))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lightowler within the teachings of Minematsu, Sun and Miranda to include the decryption in step viii being carried out using a symmetric key, if the encryption in step v is carried out using a single-use key because of the analogous concept of cryptographic operations using hash functions and the use of multiple datasets to transmit confidential information. Lightowler includes a process of implementing a symmetric key in the decryption process, this is significant because by using a symmetric key the chances of compromise of the message or data in exchange becomes less likely and possible vulnerability or attacks from illegitimate users decreases significantly. By using a symmetric key in the decryption process the exchange of information is only used one time and there is no way to try to modify or intercept the keys multiple times. This makes it difficult for an unauthorized user attempting to forge the identity of a sender because by only using a common key or a symmetric key one time in regards to the dataset it becomes difficult to re-use keys or create duplicates. This ensures users the secure protection of data and promotes high confidence and credibility that the authentication of the sender is a trustworthy entity.

In regards to Claim 4, the combination of Minematsu, Sun and Miranda do not explicitly teach the method according to claim 1, the decryption in step viii being carried out using a single-use key, if the encryption in step v was carried out using a symmetric key.
Wherein Lightowler teaches the method according to claim 1, the decryption in step viii being carried out using a single-use key, if the encryption in step v was carried out using a symmetric key. (Par. (0016) “for encrypting a dataset. The encrypting may involve a cryptographic key, e.g., a string of bits of a predetermined length. The key may be used in conjunction with a cryptographic function to encrypt a plaintext dataset and produce an unintelligible ciphertext. Systems and methods according to the disclosure may preferably employ a symmetric key cryptographic scheme, wherein the same key may also be used to decrypt the ciphertext and reproduce the plaintext of the dataset.”; decryption in step vii (decrypt the ciphertext of the dataset) carried out using a single-use key (employ a symmetric key cryptographic scheme)), (Par. (0018) “An ephemeral key may be a cryptographic key that is not saved, or otherwise kept available, after being used for a cryptographic operation. The method may include encrypting the dataset using the ephemeral key”; single-use key (ephemeral key that is not saved or kept available after being used for cryptographic operation))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lightowler within the teachings of Minematsu, Sun and Miranda for the reasons discussed in dependent claim 3 stated above. 
Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”), Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) and Miranda  et al. (U.S Pub. No. 20180367540, hereinafter referred to as “Miranda”) in further view of Brasfield et al. (U.S Pub. No. 20200034050, hereinafter referred to as “Brasfield”)

	In regards to Claim 8, the combination of Minematsu, Sun and Miranda teach the method of claim 7, Minematsu further teaches the method according to claim 7, comprising, between steps iv and v: - the second apparatus receiving the encrypted mixer number, ((Figure 7 label 51; receiving encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; encrypted mixer number (encrypts random number)), (Par. (0012) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin))
- encrypting the hash resulting from the preceding step, and (Figure 2 and Figure 7 label 54; encrypting the hash resulting (encrypting the sum of the random number and the verification hash))
- the second apparatus sending to the apparatus the encrypted hash of the second dataset. (Par. (0036-0037) “he number of bits of the random number and that are extracted from among the exclusive OR of the first verification intermediate variable and the second verification intermediate variable; and a comparison unit that compares the verification tag and the tag that is transmitted in from the outside together with the message. [..] that is contained in bits of a predetermined number of bits that are extracted from among the exclusive OR of the first verification intermediate variable and the second verification intermediate variable; and compares the verification tag and the tag that was transmitted in from the outside together with the message.”; comparing a first dataset)), (Figure 1 labels 1 and 2; first apparatus (tag generation apparatus) and second apparatus tag verification apparatus)), (Par. (0039) “the tag verification method including: a hash process of generating as a verification hash value a value obtained by applying a predetermined hash function to the message; a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message [..] a tag generation process of generating as a verification tag a value contained in bits of a predetermined number [..] and a comparison process of comparing the verification tag and the tag that was transmitted”; tag verification apparatus that corresponds to hash and encryption process that is transmitted to tag generation apparatus)), (Par. (0111-0117) “The operations by which tag verification apparatus 2 [..] as verification hash value S1, a value obtained by applying keyed hash function H having hash key Kh to message Mr that was supplied from input unit 21. Hash unit 22 then supplies verification hash value S1 to masked encryption unit 24 [..] value obtained by using encryption function F having third verification key Kv3 to encrypt verification hash value S1 that was supplied from hash unit 22. Masked encryption unit 24 then supplies third verification intermediate variable Z1 to tag generation unit 25. [..] tag generation unit 25 then computes the exclusive OR of first verification intermediate variable V1 that was supplied from random number encryption unit 23 and second verification intermediate variable W1”; tag verification apparatus encrypts hash and supplies to tag generation apparatus that computes))
However Minematsu does not explicitly teach - decrypting the mixer number, - creating a modified copy of the second dataset using the mixer number and the mixing function, - hashing the modified copy of the second dataset using the hash function,
Wherein Sun teaches - decrypting the mixer number, (Par.(0035) “Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3 . . . etc., as shown for example in FIG. 5).”; data chunk corresponding to a mixer number (random number)), (Par. (0041-0042) “the encryption module 460 decrypts all data chunks 520 and recalculates the hash 455 in order to verify the integrity of the file. The message digests can be commonly employed in cryptographic scheme to verify data integrity. The hash 455 and the random number tag 530 can be encrypted in same blocks of AES that makes the adversary unable to identify between the hash and the random number tag amidst the encrypted data [..] The data chunks 520 can be decrypted and the hash 455 can be recalculated from the decrypted data. The hash 455 can be then compared with all the decrypted hash in order to check the validity of the data chunk 520. Thereafter, the correct random number tag 530 can be computed in accordance with the corresponding root random number stored on the private storage 440. The correct random number tag 530 for each data chunk can be compared with the decrypted random number”; decrypted data chunk and decrypted mixer number (decrypted random number))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu to include decrypting the mixer number because of the analogous concept of digital signatures and various hashing techniques using a mixer number to verify the identity of a sender transmitting a message. Sun includes a process of receiving and decrypting an encrypted second dataset, as well as comparing the hash obtained with the second dataset to identify and match the correct hash of the message and mixer number that is used to verify the integrity of the message. This is significant because by receiving, decrypting and comparing a second dataset in correlation to the hash obtain the user is ensured that as confidential data is transmitted over a network is not being sent by an apparatus that is not verified as well as an apparatus that could possibly intercept, modify or alter the data before being sent to a legitimate and authorized recipient. This proves vital in instances such as an automobile on the road or RFID tags on a computer in an event. By implementing this process the user is provided a way to identify the correct and authorized entity of the sender. 
The motivation to combine these references is because by comparing the hash obtained with the decrypted second dataset the user is provided a solution to hashing techniques by decreasing the probability of error and allowing the verification data to show much more reliable authentication of the sender because by encrypting an amount of data smaller than the amount that is sent with the use of multiple datasets it allows the system on electronic devices to be able to detect and identify the hashing of  text, audio, files, photos, videos more efficiently the as the complexity increase as they are being transmitted. This in return promotes confidence to the user that significant data was not modified and the sender can be fully authenticated as a trusted entity. 
	However Minematsu, Sun and Miranda does not explicitly teach  - creating a modified copy of the second dataset using the mixer number and the mixing function, - hashing the modified copy of the second dataset using the hash function,
	Wherein Brasfield teaches - creating a modified copy of the second dataset using the mixer number and the mixing function, (Par. (0097-0100) “the regional storage system 110 can assign different random numbers for [..] the accessed copy. [..] the regional storage system 110 can generate a modified copy of File A.sub.1 (File A2) and generate a version identifier [V.sub.2] to append to the file identifier [..] the regional storage system 110 generates a modified copy of File A.sub.3 (File A.sub.4) and generates yet another version identifier [V.sub.4] including a random number from a predefined range of numbers. [..] the regional storage system 110 generates a modified copy of File A.sub.4 (File A.sub.5) and generates yet another version identifier [V.sub.5] including a random number from the predefined range of numbers.”; creating a modified copy of the second dataset (generates a modified copy of FileA.sub.4, FileA.sub.3) using the mixer number (including a random number)), (Par. (0056) “include additional information including, for example, file metadata, ownership data, encryption data, reference identifier data, etc.”; and mixing function (encryption))
- hashing the modified copy of the second dataset using the hash function, (Par. (0022-0023) “a hash ring) capable of determining a location on which a copy of the digital content item is stored [..] e.g., hash values). Based on the reference identifier associated with the received data request, the regional storage system can identify a node within the hash ring capable of processing the data request and identifying a potential location (e.g., an owner node) of a copy of a requested digital content  [..] the copy of the digital content item is located on the intermediate cache layer. For example, where the regional storage system fails to identify a copy of the digital content item on a data center of the intermediate caching layer, the regional storage system can directly access the remote storage system to generate and store a copy [ ”; hash the modified copy (hash associated with copy))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Brasfield within the teachings of Minematsu, Sun and Miranda to include - creating a modified copy of the second dataset using the mixer number and the mixing function, - hashing the modified copy of the second dataset using the hash function because of the analogous concept of using mixer number and encryption functions to verify various datasets. Brasfield includes a process in which a modified copy is created of a second dataset using a mixer number and function as well as a hash of that modified copy is created. This is important because by implementing a hashing function to an already created copy of the data it provides an extra level of secure protection. This discourages attackers from intercepting or altering the dataset at its source because only the modified copy is created then hashed. This processed linked with a mixer number creates difficulties from possible unauthorized entities to not only intercept the dataset but makes it unpredictable to forge or alter the data because of the mixer number used in the process. This maintains the integrity of the system as a whole and promotes high confidence and credibility to the users.





















Claims 10, 16, 22 and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”), Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) and Miranda  et al. (U.S Pub. No. 20180367540, hereinafter referred to as “Miranda”) in further view of Gauravaram et al. (U.S Pub. No. 20140298038, hereinafter referred to as “Gauravaram”)

In regards to Claim 10, the combination of Minematsu, Sun and Miranda do not explicitly teach the method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset. 
Wherein Gauravaram teaches the method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset. (Par. (0040) “the last data block may include message bits already present in the last data block mixed with the random value using the mixing function and the randomization parameter that may include repetition of the random value to a necessary length”; Mixing function consisting in (using the mixing function) adding the mixer number to the end of the first dataset (last data block may include [..] block with the random value)), (Par. (0045) “message M can be split into the blocks M.sub.1, M.sub.2 . . . M.sub.L of equal length. In one example, the last data block M.sub.L+1 includes the randomization parameter and padding bits. For instance, if M.sub.L|=512 bits then M.sub.L is xored with r.sub.512 and M.sub.L+1=r.sub.512.sup.[319].parallel. padding bits.”; first dataset (blocks M.sub1, M.Sub2, M.sub3 etc.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gauravaram within the teachings of Minematsu, Sun and Miranda to include the mixing function consisting in adding the mixer number to the end of the first dataset because of the analogous concept of mixing functions and multiple datasets being utilized with a mixer number in a verification process. Gauravaram includes an implementation of the mixing function adding the mixer number to the end of the first dataset. This is significant because by adding the mixer number to the end of the dataset the user is provided an indication for comparison in the verification process between multiple datasets and is corresponding mixer number. By implementing this process it promotes an improvement to the security measures of hashing techniques because since the size of the mixer number is smaller than the dataset, the mixer number is able to be added to the end and allows the verification process in correlation to the hash function to be able to encrypt smaller amounts of data than the amount of data already sent and in return verify the identity of a user much more efficiently. By adding the mixer number to the end is creates difficulties and discourages attackers that are able to substitute data equal to the hash because of the utilization of the mixer number. This increase detectability and rejects illegitimate user attempting to forge access by identifying the correct mixer number at the end to the corresponding dataset.

In regards to Claims 16, 22 and 28, claims 16, 22 and 28 recites similar limitations of dependent claim 10 and the teachings of Minematsu, Sun, Miranda and Gauravaram address all the limitation discussed in claim 10 and is thereby rejected under the same grounds. 

Claims 11, 17, 23 and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”), Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) and Miranda  et al. (U.S Pub. No. 20180367540, hereinafter referred to as “Miranda”) in further view of Wu et al. (U.S No. 10891366, hereinafter referred to as “Wu”)


In regards to Claim 11, the combination of Minematsu, Sun and Miranda do not explicitly teach the method according to claim 1, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Wherein Wu teaches the method according to claim 1, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset. (Col. 15 lines 35-50 “checkpoint data is computed for the newly measured hardware signature. This data for example can optionally be a one-way or two-way encryption function that produces a data set that will provide a future checkpoint as to the just-measured hardware signature. Per numeral 140, in an optional implementation, this checkpoint data is attestation curve (“AC”) data (further discussed below). In one embodiment, multiple sets of data are produced, each representing different encryption, with at least one of these sets being broken up into small data sets to facilitate fragmented analysis of whether a (large) measured signature corresponds to prior checkpointed value”; mixing function (encryption function) corresponding to first dataset (multiple sets of data)), (Col. 59 lines 5-30 “random numbers are used as a secret key or not, it may be desired to encrypt this key for external storage e.g., if power is removed, this secret key may be needed to recover NVM memory content.”; mixer number as encryption key ( random numbers are used as a secret key)), (Col. 31 lines 50-65 “ circuitry which produces a random number of desired length from this circuitry. For example, this circuitry can hash, encrypt, or otherwise apply a function to a measured 256-bit or 256-word value”; mixer number as encryption key (circuitry produces random number used to hash or encrypt))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu within the teachings of Minematsu, Sun and Miranda to include the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset because of the analogous concept of mixing functions and the utilization of mixer numbers to encrypt datasets corresponding to digital signatures and cryptographic operations. Wu includes a process of the mixer number being used as an encryption key to encrypt the dataset as a part of the mixing function. This is significant because by utilizing the mixer number as an encryption key it further adds a layer of complexity to the cryptographic operation and discourages attackers from possibly predicting, intercepting or compromising the system by having to guess between the actual encryption key and the mixer number used to encrypt. This securely protects the hashing operation because by implementing the mixer or random number as an encryption key it serves as a way to renew each exchange and allow the user to detect more efficiently consecutive failed verification and thus identify the rightful identity of the sender from an entity that is forged. 

In regards to Claims 17, 23 and 29, claims 17, 23 and 29 recites similar limitations of dependent claim 11 and the teachings of Minematsu, Sun, Miranda and Wu address all the limitation discussed in claim 11 and is thereby rejected under the same grounds. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HANSEN MADS (WO No. 03007228) “ENCRYPTION PROTOCOL”. Considered this reference because it was included in the IDS as well as it addressed hashing techniques using encryption functions as well as common concepts similar to the instant application using mixer numbers and the transmitting of information to identify a sender.

Hars; Laszlo (U.S Pub. No. 20180176011) “METHOD AND SYSTEM FOR GENERATION OF CIPHER ROUND KEYS BY BIT-MIXERS”. Considered this application because it relates to similar principles of the instant application by using mixer numbers and XOR functions with datasets to enhance cryptographic operations

JARCHAFJIAN; Harout (U.S Pub.  No. 20180324152) “SECURELY RECOGNIZING MOBILE DEVICES”. Considered this application because it addressed similar concepts such as a mixer number, and the comparison of hash value of multiple datasets as well as the mixing of a message and mixer number with an identification component in the verification process.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        

/Jeremy S Duffield/Primary Examiner, Art Unit 2498